

	

		II

		109th CONGRESS

		2d Session

		S. 2443

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. McCain introduced

			 the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To grant the power to the President to reduce budget

		  authority.

	

	

		1.Short titleThis Act may be cited as the

			 Separate Enrollment and Line Item Veto

			 Act of 2006.

		2.Structure of

			 legislation

			(a)Appropriations

			 legislation

				(1)In

			 generalThe Committee on Appropriations of either the House or

			 the Senate shall not report an appropriation measure that fails to contain such

			 level of detail on the allocation of an item of appropriation proposed by that

			 House as is set forth in the committee report accompanying such bill.

				(2)Point of

			 orderIf an appropriation measure is reported to the House or

			 Senate that fails to contain the level of detail on the allocation of an item

			 of appropriation as required in paragraph (1), it shall not be in order in that

			 House to consider such measure. If a point of order under this paragraph is

			 sustained, the measure shall be recommitted to the Committee on Appropriations

			 of that House.

				(b)Authorization

			 legislation

				(1)In

			 generalA committee of either the House or the Senate shall not

			 report an authorization measure that contains new direct spending or new

			 targeted tax benefits unless such measure presents each new direct spending or

			 new targeted tax benefit as a separate item and the accompanying committee

			 report for that measure shall contain such level of detail as is necessary to

			 clearly identify the allocation of new direct spending or new targeted tax

			 benefits.

				(2)Point of

			 orderIf an authorization measure is reported to the House or

			 Senate that fails to comply with paragraph (1), it shall not be in order in

			 that House to consider such measure. If a point of order under this paragraph

			 is sustained, the measure shall be recommitted to the committee of jurisdiction

			 of that House.

				(c)Conference

			 reports

				(1)AppropriationsA

			 committee of conference to which is committed an appropriations measure shall

			 not file a conference report in either House that fails to contain the level of

			 detail on the allocation of an item of appropriation as is set forth in the

			 statement of managers accompanying that report.

				(2)AuthorizationsA

			 committee of conference to which is committed an authorization measure shall

			 not file a conference report in either House unless such measure presents each

			 direct spending or targeted tax benefit as a separate item and the statement of

			 managers accompanying that report clearly identifies each such item.

				(3)Point of

			 orderIf a conference report is presented to the House or Senate

			 that fails to comply with either paragraph (1) or (2), it shall not be in order

			 in that House to consider such conference report. If a point of order under

			 this paragraph is sustained in the House to first consider the conference

			 report, the measure shall be deemed recommitted to the committee of

			 conference.

				3.Waivers and

			 appealsAny provision of

			 section 2 may be waived or suspended in the House or Senate only by an

			 affirmative vote of three-fifths of the Members of that House duly chosen and

			 sworn. An affirmative vote of three-fifths of the Members duly chosen and sworn

			 shall be required to sustain an appeal of the ruling of the Chair on a point of

			 order raised under that section.

		4.Separate

			 enrollment

			(a)In

			 general

				(1)EnrollmentNotwithstanding

			 any other provision of law, when any appropriation or authorization measure

			 first passes both Houses of Congress in the same form, the Secretary of the

			 Senate (in the case of a measure originating in the Senate) or the Clerk of the

			 House of Representatives (in the case of a measure originating in the House of

			 Representatives) shall disaggregate the items as referenced in section 6(4) and

			 assign each item a new bill number. After disaggregation each item shall be

			 treated as a separate bill to be considered as provided in subsection (b). The

			 remainder of the bill not so disaggregated shall constitute a separate bill and

			 shall be considered with the other disaggregated bills pursuant to subsection

			 (b).

				(2)FormA

			 bill that is required to be disaggregated into separate bills pursuant to

			 paragraph (1)—

					(A)shall be

			 disaggregated without substantive revision; and

					(B)shall bear the

			 designation of the measure of which it was an item prior to such

			 disaggregation, together with such other designation as may be necessary to

			 distinguish such measure from other measures disaggregated pursuant to

			 paragraph (1) with respect to the same measure.

					(b)ProcedureThe

			 new bills resulting from the disaggregation described in subsection (a)(1)

			 shall be immediately placed on the appropriate calendar in the House of

			 origination, and upon passage, placed on the appropriate calendar in the other

			 House. They shall be the next order of business in each House and they shall be

			 considered and voted on en bloc and shall not be subject to amendment. A motion

			 to proceed to the bills shall be nondebatable. Debate in the House of

			 Representatives or the Senate on the bill shall be limited to not more than 1

			 hour, which shall be divided equally between the majority leader and the

			 minority leader. A motion further to limit debate is not debatable. A motion to

			 recommit the bills is not in order, and it is not in order to move to

			 reconsider the vote by which the bills are agreed to or disagreed to.

			5.Veto of

			 bill

			(a)Deficit

			 reductionAmounts of budget authority, new direct spending, and

			 revenues represented by a new targeted tax benefit contained in a bill enacted

			 under this Act that is vetoed (with such veto not overridden by Congress) shall

			 be dedicated only to deficit reduction and shall not be used as an offset for

			 other spending increases.

			(b)Adjustments to

			 committee allocationsNot later than 5 days after the date a veto

			 described in subsection (a) is no longer subject to override, the chairs of the

			 Committees on the Budget of the Senate and the House of Representatives shall

			 revise levels under section 311(a) of the Congressional Budget Act of 1974 and

			 adjust the committee allocations under section 302(a) of the Congressional

			 Budget Act of 1974 to reflect the rescission, and the appropriate committees

			 shall report revised allocations pursuant to section 302(b) of the

			 Congressional Budget Act of 1974, as appropriate.

			6.DefinitionsIn this title:

			(1)Appropriation

			 measureThe term appropriation measure means any

			 general or special appropriation bill or any bill or joint resolution making

			 supplemental, deficiency, or continuing appropriations.

			(2)Authorization

			 measureThe term authorization measure means any

			 measure other than an appropriations measure that contains a provision

			 providing direct spending or targeted tax benefits.

			(3)Direct

			 spendingThe term direct spending shall have the

			 same meaning given to such term in section 250(c)(8) of the Balanced Budget and

			 Emergency Deficit Control Act of 1985.

			(4)ItemThe

			 term item means—

				(A)with respect to

			 an appropriations measure—

					(i)any

			 numbered section,

					(ii)any unnumbered

			 paragraph, or

					(iii)any allocation

			 or suballocation of an appropriation, made in compliance with section 2(a),

			 contained in a numbered section or an unnumbered paragraph but shall not

			 include a provision which does not appropriate funds, direct the President to

			 expend funds for any specific project, or create an express or implied

			 obligation to expend funds and—

						(I)rescinds or

			 cancels existing budget authority;

						(II)only limits,

			 conditions, or otherwise restricts the President’s authority to spend otherwise

			 appropriated funds; or

						(III)conditions on

			 an item of appropriation not involving a positive allocation of funds by

			 explicitly prohibiting the use of any funds; and

						(B)with respect to

			 an authorization measure—

					(i)any

			 numbered section, or

					(ii)any unnumbered

			 paragraph, that contains new direct spending or a new targeted tax benefit

			 presented and identified in conformance with section 2(b).

					(5)Targeted tax

			 benefitThe term targeted tax benefit means any

			 provision—

				(A)estimated by the

			 Joint Committee on Taxation as losing revenue for any one of the three

			 following periods—

					(i)the

			 first fiscal year covered by the most recently adopted concurrent resolution on

			 the budget;

					(ii)the period of

			 the 5 fiscal years covered by the most recently adopted concurrent resolution

			 on the budget; or

					(iii)the period of

			 the 5 fiscal years following the first 5 years covered by the most recently

			 adopted concurrent resolution on the budget; and

					(B)having the

			 practical effect of providing more favorable tax treatment to a particular

			 taxpayer or limited group of taxpayers when compared with other similarly

			 situated taxpayers.

				7.Judicial

			 review

			(a)Expedited

			 review

				(1)Member of

			 CongressAny Member of Congress may bring an action, in the

			 United States District Court for the District of Columbia, for declaratory

			 judgment and injunctive relief on the ground that a provision of this Act

			 violates the Constitution.

				(2)Intervention by

			 housesA copy of any complaint in an action brought under

			 paragraph (1) shall be promptly delivered to the Secretary of the Senate and

			 the Clerk of the House of Representatives, and each House of Congress shall

			 have the right to intervene in such action.

				(3)PanelAny

			 action brought under paragraph (1) shall be heard and determined by a

			 three-judge court in accordance with section 2284 of title 28, United States

			 Code.

				(4)Authority of

			 housesNothing in this section or in any other law shall infringe

			 upon the right of the House of Representatives or the Senate to intervene in an

			 action brought under paragraph (1) without the necessity of adopting a

			 resolution to authorize such intervention.

				(b)Appeal to

			 supreme courtNotwithstanding any other provisions of law, any

			 order of the United States District Court for the District of Columbia which is

			 issued pursuant to an action brought under paragraph (1) of subsection (a)

			 shall be reviewable by appeal directly to the Supreme Court of the United

			 States. Any such appeal shall be taken by a notice of appeal filed within 10

			 days after such order is entered; and the jurisdictional statement shall be

			 filed within 30 days after such order is entered. No stay of an order issued

			 pursuant to an action brought under paragraph (1) of subsection (a) shall be

			 issued by a single Justice of the Supreme Court.

			(c)Expedited

			 considerationIt shall be the duty of the District Court for the

			 District of Columbia and the Supreme Court of the United States to advance on

			 the docket and to expedite to the greatest possible extent the disposition of

			 any matter brought under subsection (a).

			(d)SeverabilityIf

			 any provision of this Act, or the application of such provision to any person

			 or circumstance is held unconstitutional, the remainder of this Act and the

			 application of the provisions of such Act to any person or circumstance shall

			 not be affected thereby.

			

